Judgment in favor of_ defendant reversed upon the law and the facts, and a new trial granted, costs to abide the event. The verdict is against the weight of evidence, particularly on the issue of defendant’s negligence in respect to the stowage of plaintiff’s goods, upon which issue the court committed prejudicial error in the admission of evidence at folio 136. Questions of fact existed for the jury on the issue of peril of the sea and defendant’s negligence upon this record, and the admission of so much of the ship’s log as was received in evidence was justified under section 37A-a of the Civil Practice Act.* Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.

Added by Laws of 1928, chap. 532.—• [Rep.